Citation Nr: 1308216	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-05 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Waco, Texas.  

The Veteran testified at a RO hearing in September 2010 and at a Board hearing before the undersigned Veterans Law Judge sitting at the RO in July 2012.  Transcripts of the hearing are associated with the claims file.  At the Board hearing, the Veteran was represented by Vietnam Veterans of America.  However, the following month, the Veteran appointed Texas Veterans Commission as his representative as noted on the title page of this decision.  

Further, at the Board hearing, there was an indication that additional evidence had been associated with the claims file that had not been considered by the RO.  38 C.F.R. § 20.1304 (2012).  In a July 2012 statement, the Veteran waived RO consideration of any additional evidence.  Moreover, it appears that all of the evidence was considered in a December 2011 supplemental statement of the case. 

Relevant to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of the Vietnam during his active service, and exposure to herbicides during his active duty service is not otherwise shown.

2.  Diabetes mellitus, type II, was not manifested during the Veteran's active duty service or for many years thereafter, nor is it otherwise related to the Veteran's active duty service.

3.  Peripheral neuropathy of the bilateral upper and lower extremities associated with diabetes mellitus, type II, was not manifested during the Veteran's active duty service or for many years thereafter, nor is it otherwise related to the Veteran's active duty service.  

4.  An acquired psychiatric disorder was not manifested during the Veteran's active duty service, nor is any current acquired psychiatric disorder related to such service. 

5.  The Veteran's claimed in-service stressors have not been corroborated; and any current diagnosis of PTSD is not based on a verified stressor. 

6.  Tinnitus was not manifested during the Veteran's active duty service, nor is it otherwise related to the Veteran's active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R.  §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

2.  The criteria for service connection for peripheral neuropathy of the bilateral upper and lower extremities have not been met.  38 U.S.C.A. §§ 1101, 1112, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

3.  The criteria for service connection an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

4.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Here, the Veteran was sent a letter in October 2007, which was prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate his service connection claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date in accordance with Dingess/Hartman, supra.  Accordingly, VA has satisfied its duty to notify under the VCAA.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment and personnel records, Social Security Administration (SSA) records as well as post-service reports of VA and private treatment.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

In this regard, at both hearings, the Veteran reported treatment at Baylor Hospital.  The Board observes that these records are not associated with the claims file.  Nevertheless, the Veteran has indicated that this treatment was for heart issues and/or elevated blood pressure.  As these disabilities are not currently on appeal and are unrelated to the disabilities on appeal, these records are not pertinent to the current claim and there is no need to remand to obtain these records.  Moreover, the Board has carefully reviewed the Veteran's statements and concludes that no other available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Veteran was afforded a VA examination in September 2011 with an addendum in November 2011 with respect to his tinnitus.  As the examination was conducted by a competent clinician who considered the Veteran's claims file and medical history in the report and provided an etiological opinion, complete with rationale, the Board finds that the examination and opinion is adequate to adjudicate the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

With respect to the remaining issues on appeal,  the Veteran has not been afforded a VA examination.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any complaints or treatment for diabetes mellitus, peripheral neuropathy, and/or a psychiatric disorder.  Moreover, the Veteran has asserted that these disabilities are due to exposure to herbicides and combat stressors while serving in Vietnam.  However, as discussed further below, the Board finds the Veteran's statements of Vietnam combat service not to be credible.  Furthermore, the record contains no competent evidence suggesting a causal relationship between any current disability and active service.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  For all of these reasons, the evidence does not indicate that the claimed disabilities may be related to active service such as to require an examination, even under the low threshold of McLendon.

Additionally, in September 2010 July 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Decision Review Officer (DRO) and the undersigned Veterans Law Judge, respectively.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the September 2010 and July 2012 hearings, the DRO and the undersigned noted the issues on appeal.  Information was obtained regarding the Veteran's contentions of his service in Vietnam and noise exposure.  The DRO and the undersigned requested further information concerning pertinent symptoms during and since the Veteran's service.  In addition, the hearings focused on the elements necessary to substantiate the Veteran's claims.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearings.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussions did not reveal any evidence that might be available that had not been submitted with respect to the issues on appeal.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the DRO and the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
Diabetes Mellitus and Associated Peripheral Neuropathy of the Bilateral Upper and Lower Extremities

The Veteran is seeking service connection for diabetes mellitus, type II, as well as peripheral neuropathy of the bilateral upper and lower extremities associated with his diabetes mellitus, type II.  The Veteran claims that his diabetes mellitus, type II, is due to exposure to herbicides while service in Vietnam, and, in turn, that he has developed peripheral neuropathy of his extremities due to his diabetes mellitus, type II.

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include  type II diabetes as well acute and subacute peripheral neuropathy.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  In addition, the United States Court of Appeals for the Federal Circuit has determined that a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for chronic persistent peripheral neuropathy and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See, e.g., Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  See also Notice, 68 Fed. Reg. 27, 630-41 (May 20, 2003), and Notices at 61 Fed. Reg. 57, 586-589 (1996); 64 Fed. Reg. 59, 232-243 (1999); and 67 Fed. Reg. 42, 600-608 (June 24, 2002). See also Veterans and Agent Orange: Update 2006 (2007).

Although the Veteran asserts that he served in the Republic of Vietnam, his military personnel and service records do not document any such service at any time.  In fact, his service personnel records document that the Veteran was a member of the United States Marine Corps and research of the history of the Marine Corps that has been associated with the claims file clearly showed that the last Marine left Vietnam in June 1971, six months prior to the Veteran's entrance into service.  Moreover, while the Veteran's DD 214 reflects approximately eight months of foreign and/or sea service, his service treatment records show treatment in Guantanamo, Cuba, in April 1973.  There is no indication that he served in Vietnam.  

Further, service treatment records are silent with respect to any treatment for or symptoms of diabetes mellitus, type II, as well as peripheral neuropathy of the extremities.  Importantly, the Veteran's service examination prior to discharge in August 1974 was silent with respect to any diagnosis of diabetes mellitus type, II, and the Veteran's upper and lower extremities were clinically evaluated as normal.  Additionally, the Veteran's entrance and exit examinations noted a scar on the left wrist, which indicates that such was present prior to his entry into service.

Post-service VA treatment records documented that the Veteran was diagnosed with diabetes mellitus, type II, approximately in November 2006.  Follow up VA and private treatment records continued to show a diagnosis of diabetes mellitus, type II, which was attributed to exposure to herbicides based on the Veteran's history of service in Vietnam.  

With respect to the Veteran's peripheral neuropathy, in statements of record and during the course of treatment, the Veteran has indicated that he sustained a laceration to his left forearm while serving in Vietnam when he was cut with a bayonet during combat operations.  A November 2007 private evaluation indicated that the Veteran sustained a laceration to his left arm in 1972 and had weakness, paresthesias and some atrophy in the muscles in the ulnar nerve distribution.  On examination, deep tendon reflexes in the upper extremities were absent.  An October 2008 private evaluation showed an impression of severe injury to the left hand involving nerve injury concerning the left distal ulnar nerve; some disparity of leg length with right leg being slightly shorter; and possible muscular weakness as yet undetermined.  A January 2009 private evaluation also observed that there was some peripheral nerve involvement in the lower extremities.  In pertinent part, the impression included ulnar neuropathy and carpal tunnel syndrome.

At the RO and Board hearings, the Veteran reported currently being treatment for diabetes mellitus with associated peripheral neuropathy.  Again, he asserted that he was exposed to herbicides while stationed in Vietnam.  At the Board hearing, he also appeared to indicate that he was treated for this disease while in service.  

Applying the pertinent legal criteria to the facts summarized above, the evidence of record shows that the Veteran had no actual duty in, or that he visited the Republic of Vietnam, at any time during his military service.  While the Veteran's contentions have been carefully considered, these contentions are deemed not credible as they are inconsistent with the contemporaneous evidence of record and were made under circumstances indicating bias or interest.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Specifically, the evidence of record is in contradiction with the Veteran's assertion that he had in-country service in Vietnam, and, accordingly, his assertions are deemed not credible.  Again, service personnel records are silent with respect to any in-country service in Vietnam or any other exposure to herbicides.  Moreover, as detailed, history of the Marine Corps clearly documented that all Marines had left Vietnam by June 1971, prior to the Veteran's entrance into service.  Such evidence is credible and competent as it is based on historical records kept by the United States Marine Corps and, in turn, is more probative than the Veteran's assertions that he served in the Republic of Vietnam.  Importantly, this evidence does not support in-country Vietnam service.  Furthermore, the Veteran's current statements regarding his alleged Vietnam service are made in connection with his pending claim for VA benefits.  Therefore, the Board finds that the probative evidence of record fails to demonstrate service in the Republic of Vietnam and, as such, the Veteran may not be presumed to have been exposed to herbicides coincident with such service.

Furthermore, the Veteran has not alleged, and the record does not otherwise show, that he was exposed to herbicides at any other point during his military service.  Thus, although the Veteran has been diagnosed with diabetes mellitus, type II, a presumptive disability for herbicide exposure, the Board finds that the presumptive regulations regarding exposure to herbicides (Agent Orange) are not applicable in this case.  Moreover, as noted above, chronic persistent peripheral neuropathy is not one of the enumerated disabilities presumed due to Agent Orange exposure.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

The Board now turns to whether service connection for diabetes mellitus is warranted on a direct or presumptive basis.  The Veteran's service treatment records do not show any treatment or diagnosis of diabetes mellitus or peripheral neuropathy.  Further, the Veteran's August 1974 service examination prior to discharge was silent with respect to any findings of diabetes mellitus.  VA treatment records showed that the Veteran was diagnosed with diabetes mellitus, type II, approximately in November 2006, many years after his discharge from service.  Therefore, as the Veteran did not manifest diabetes mellitus and/or associated peripheral neuropathy within one year of his service discharge in August 1974, he is not entitled to presumptive service connection for such diseases.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Furthermore, as will be discussed below, the Board finds the Veteran's allegations of continuity of symptomatology with respect to both diseases to be not credible.  See Walker, supra.

Moreover, there is no competent evidence linking diabetes mellitus with associated peripheral neuropathy directly to service.  In this regard, although some examiners linked the Veteran's diabetes mellitus to service, these examiners falsely believed that the Veteran served in Vietnam and, thus, was presumptively exposed to herbicides.  As these opinions were based on this inaccurate history, they have no probative value.  In sum, there is no competent evidence linking the Veteran's diabetes mellitus directly to service.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion).
     
Further, the Veteran is not competent to directly link his diabetes mellitus and peripheral neuropathy to service as medical expertise is required.  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In the instant case, the Veteran is competent to report treatment for diabetes mellitus in service and any pertinent symptoms since service.  However, he is not competent to directly link any current disability, to include diabetes mellitus and peripheral neuropathy, to service as medical expertise is required.  In this regard, the question of causation in this case involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, such concerns the inner workings of the endocrine and nervous systems.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Moreover, the Board finds the Veteran has assertions that he was treated for diabetes mellitus in service and has experienced pertinent symptoms since service to be not credible.  In the instant case, while the Veteran is competent to testify to diabetic and associated neuropathic symptomatology, such as increased thirst and tingling and numbness in the extremities, since service, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  See Caluza, supra.

Importantly, while service treatment records showed complaints of other unrelated disorders, they are silent with respect to any findings of diabetes mellitus, type II, or related symptoms, to include peripheral neuropathy.  Moreover, the Veteran's discharge examination revealed no diagnosis of diabetes mellitus, type II, or any findings referable to his extremities.  The Board finds such evidence, made contemporaneous to service, to be more probative than his statements made many  years after his service discharge and in connection with his claim for VA benefits.  

Moreover, the first post-service evidence of a diagnosis of diabetes mellitus, type II, was in November 2006, approximately 32 years after service.  Likewise, the first report of having diabetes mellitus, in service was at his July 2012 Board hearing, over 38 years after service.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he was treated for diabetes mellitus, type II, in service, is inconsistent with the contemporaneous evidence.  Accordingly, while his contentions have been carefully considered, neither these contentions nor the clinical record establish an in-service disease or continuity of symptomatology such as to serve as a basis for a grant of service connection.

The Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of the Veteran's inconsistent statements and the fact that his post-service treatment records are negative for any findings for approximately 32 years after his service discharge to be persuasive evidence against his claim.   

In sum, the Board must conclude that with no evidence of diabetes mellitus, type II, with associated peripheral neuropathy in service or for many years after discharge from service, and no competent evidence of record suggesting a link between the Veteran's current disease and his active duty service, there is no basis for awarding service connection for diabetes mellitus either on a direct basis or under the one-year presumption. 

Likewise, insofar as the Veteran has asserted that he has peripheral neuropathy associated with his diabetes mellitus, type II, in light of the denial for service connection for diabetes mellitus, type II, there is no basis of the award of peripheral neuropathy of the bilateral upper and lower extremities.  With respect to the Veteran's claim of sustaining a laceration to his left arm in service with resultant neurological damage, again, given that the Veteran's statements concerning serving in Vietnam are deemed not credible, any allegations of sustaining a combat wound during such service are also not credible.  Again, there is nothing in the service treatment records concerning any injury to the left arm and his upper extremities were evaluated as clinically normal at discharge.  In turn, service connection for any residual of such wound is not warranted.

Therefore, for the reasons outlined above, the Board finds that the preponderance of evidence is against the Veteran's claims for diabetes mellitus, type II, and peripheral neuropathy of the bilateral upper and lower extremities.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Acquired psychiatric disorder, to include PTSD

The present appeal also includes the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2).  

During the course of the appeal, the regulations for PTSD were amended to include that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).  

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

Service treatment records do not reflect any mental health treatment or complaints.  The Veteran's discharge examination in August 1974 showed that he was evaluated as psychiatrically normal.    

Post-service VA treatment records showed that the Veteran reported to the mental health clinic in August 2007.  At that time, he reported that he was a Vietnam combat Veteran, but he denied any current psychiatric symptoms and reported that he had no previous psychiatric diagnosis or treatment.  He specifically denied any PTSD symptoms.  It appears that he was told to visit the clinic by his representative.  After examining the Veteran, the examiner determined that there was no psychiatric diagnosis.

The January 2009 private evaluation gave an impression of depression, rule out PTSD from Vietnam, for which the Veteran had never had any assessment or management. 

At the RO hearing, the Veteran reported that he did not have any combat service that contributed to his PTSD.  However, at the Board hearing, the Veteran testified that he was sent to Vietnam on a special duty assignment and his combat stressors resulted in his current PTSD.  He also indicated that he was treated for his psychiatric symptoms on the ship.  

Again, the Veteran asserts that he served in Vietnam and experienced combat situations during that period.  He has even indicated that he received a Purple Heart Medal for a combat injury to his arm and submitted a DD 214 where he had handwritten in this medal.  The original DD 214 shows no such medal.  With regard to assessing the credibility and competency of the statements offered by the Veteran, while he is competent to describe his psychiatric symptoms (i.e., that is, symptoms capable of lay observation), diagnosing PTSD is not something he has demonstrated that he has the medical expertise to do.  In this regard, the question of causation in this case involves a medical subject concerning an internal psychiatric process extending beyond an immediately observable cause-and-effect relationship.  Moreover, a diagnosis of PTSD must conform to the DSM-IV.  As such, the question of diagnosis or etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

However, with regard to his reported psychiatric symptoms, which the Veteran is competent to report, the Board finds that his assertions lack credibility as such were reported in conjunction with his allegations that he served in combat in Vietnam.  As discussed above, there is no credible evidence demonstrating service in Vietnam.  In turn, there is no evidence in the record that the Veteran served in combat.  Service personnel records fail to indicate combat or combat-related activities.  In sum, the evidence does not support the Veteran's assertions that he participated  in combat in Vietnam.  Due to the Veteran's conflicting reports and his assertions of Vietnam service, his claimed stressors and continuity of symptomatology is not credible.  See Caluza, supra.

Moreover, as Board does not find that the Veteran served in Vietnam during the Vietnam War, the amendments are inapplicable to the Veteran's claim as he did not serve in a location involving "fear of hostile military or terrorist activity."  As it is not shown that the Veteran engaged in combat, his unsupported assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressors must be established by official service records or other credible supporting evidence.  38 C.F.R.  § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory requirement for "credible supporting evidence" means that "the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  In the instant case, besides generally claiming PTSD due to combat stressors while serving in Vietnam, the Veteran has not described any other in-service stressors to verify.  

Further, the Board acknowledges that the January 2009 private evaluation indicated a possibility of PTSD; however, the Board finds that such diagnosis is entitled to no probative weight as the Veteran reported to the examiner that his service included a combat exposure in Vietnam.  However, as has been established the Veteran did not serve in Vietnam during his period of active service.  Thus, such diagnosis is based on a false assertion of the Veteran that he served in Vietnam.  See Kowalski, supra (in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion).

With regard to any other acquired psychiatric disorder, service treatment records reflect no complaints or treatment for a psychiatric condition.  As detailed, a psychiatric diagnosis of depression is initially reflected in the January 2009 private evaluation.  This constitutes a period of over 35 years since separation from service.  Evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Although the Veteran reported receiving psychiatric treatment on the ship returning from Vietnam, again, given that the Board finds that he never served in Vietnam, these assertions must also be deemed not credible.  Moreover, he has not provided any lay evidence of pertinent symptomatology since service.  The VA treatment records clearly showed that in 2007, the Veteran denied any such symptoms.  In sum, any current assertions of in-service treatment and pertinent symptoms since service are not credible.  

Therefore, for the reasons outlined above, the Board finds that the preponderance of evidence is against the Veteran's claims for an acquired psychiatric disorder, to include PTSD.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Tinnitus

The Veteran is also claiming entitlement to service connection for tinnitus.  Service treatment records are silent with respect to any complaints of tinnitus or ringing in the ears.  The August 1974 service examination prior to discharge was also silent with respect to any findings of tinnitus, although hearing loss was observed.  

The first post-service evidence of tinnitus was when the Veteran filed his current in June 2007.  However, post-service VA treatment records are silent with respect to any complaints of tinnitus.  The Veteran also did not report any tinnitus at an October 2008 VA audiological evaluation for his hearing loss.   

The Veteran was afforded a VA examination in September 2011.  He reported tinnitus beginning one year prior and occurred 50 percent of the time just before he got a migraine.  His tinnitus was also worse during summer.  Although the claims file was not available for review, the examiner determined that it was less likely than not that the Veteran's tinnitus was a result of military noise exposure given the very recent onset which was many years after military service.  He also reported that the tinnitus occurred before he got a migraine.  

In a November 2011 addendum, the examiner indicated that review of the claims file did not reveal any documented complaints of tinnitus throughout his military service.  There was no mention of any complaints of tinnitus during the 2008 audiological examination.  Moreover, the Veteran specifically stated that tinnitus began in the last year or so and just before he got a migraine.  Therefore, the examiner again opined that the Veteran's recurrent tinnitus was less likely as not related to acoustic trauma during military service.  

Again, the VA examiner considered the Veteran's claims file and medical history in her report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns considerable probative value to the VA examiner's report.

At the Board hearing, the Veteran reported noise exposure in service.  He also indicated that he began having ringing in his ears in service that had continued since that time. 

After considering the evidence of record, the Board must conclude that service connection for tinnitus is not warranted.  There is no evidence of tinnitus while in service.  Further, it was 33 years after the Veteran's separation from service before any evidence of tinnitus so there is no supporting evidence of a continuity of pertinent symptomatology.  Furthermore, the Court has held that the use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a), which does not include tinnitus, and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker, supra.

There is also no competent medical evidence linking tinnitus to active duty service.  Again, after reviewing the claims file and examining the Veteran, the highly probative September 2011 VA examination found that tinnitus was not related to service.  There is no competent medical evidence of record to refute this opinion.  

Insofar as the Veteran has asserted that he began experiencing tinnitus in service and claimed pertinent symptomatology since service, these statements cannot be deemed credible as they are inconsistent with the other evidence of record.  See Caluza, supra.  It is significant that no tinnitus complaints were documented during service or at the time of the separation examination.  It would be reasonable to assume that he would have reported tinnitus at that time if he was in fact experiencing it.  It is also significant that there is no evidence of pertinent complaints over many years.  The Board believes it reasonable to expect that the Veteran would have reported ongoing tinnitus problems since service if he was in fact experiencing them.  Again, the first mention of any tinnitus is when he filed his current claim in June 2007.  Further, importantly, at the VA examination, the Veteran indicated that tinnitus had begun one year prior, which would have been approximately 36 years after service.  These inconsistencies again diminish the credibility and probative value of the Veteran's statements regarding any tinnitus in service and a continuity of symptoms since service.  See Jandreau.  

Thus, the preponderance of the evidence is against a finding that the Veteran's tinnitus is related to his active duty service.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).



ORDER

Service connection for diabetes mellitus, type II, is denied.

Service connection for peripheral neuropathy of the bilateral upper and lower extremities is denied.

Service connection for an acquired psychiatric disorder, to include PTSD, is denied. 

Service connection for tinnitus is denied.  


REMAND

The Veteran is seeking service connection for right ear hearing loss.  The January 1972 service induction examination documented right ear hearing loss at 4000 hertz.  As a hearing loss defect was noted upon entrance, the Veteran is not presumed to have been in sound condition with respect to this disability.  See 38 U.S.C.A. § 1111.  Nevertheless, service connection may be awarded for a pre-existing disability that was aggravated in service.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

In the instant case, the Veteran was afforded a VA audiological examination in October 2008.  The examiner observed that, although pre-existing hearing loss was noted in the right ear, it did not change during the Veteran's period of active service.  No further opinion was given.  However, the Veteran's discharge examination in August 1974 showed a higher decibel loss at 4000 hertz as well as a decibel loss at 3000 and 6000 hertz.  Thus, given that the examiner did not adequately consider the record, the Board must find that this examination is insufficient for appellate review.  Accordingly, a new medical opinion is necessary to make a determination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).     

Lastly, at the Board hearing, the Veteran reported being seen for his hearing loss at the VA a year previously.  However, the most recent treatment records associated with the claims file are from January 2008.  A review of the Virtual VA claims processing system also does not reveal any additional VA treatment records.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain VA treatment records from January 2008 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should also associate all VA treatment records pertaining to the Veteran's right ear hearing loss from January 2008 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  Thereafter, the claims file should be provided to an appropriate VA examiner so as to offer an etiological opinion regarding the Veteran's right ear hearing loss.   The need for an examination is left to discretion of the VA examiner selected to write the opinion.  The claims files must be made available to the examiner for review.  

After reviewing the claims file, the examiner should indicate whether the Veteran's right ear hearing loss increased in severity in service.  

If so, the examiner is asked to opine as to whether there is clear and unmistakable evidence that such increase in severity is due to the natural progress of the condition. 

A detailed rationale for all opinions expressed should be furnished.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


